—Appeal by the *593defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered June 22, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed
Contrary to the defendant’s contention there was sufficient independent proof to “ ‘connect the defendant to the crime [in such a way] as to reasonably satisfy the jury that the accomplice [was] telling the truth’ ” (People v Johnson, 188 AD2d 552, 553, quoting People v Glasper, 52 NY2d 970, 971).
The sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining claims are unpreserved for appellate review, harmless in light of the overwhelming proof of his guilt, or without merit. Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.